Title: American Commissioners to Dorset, 9 December 1784
From: American Commissioners
To: Dorset, John Frederick Sackville, third Duke of



My Lord Duke
Passy Decr 9th. 1784

We have received the letter which your Grace did us the honour of writing us on the 24th day of last Month, and we receive with much satisfaction the assurances on the part of His Britannic Majesty’s Ministers of their readiness to take into consideration any proposals coming from the United States of America that can tend to the establishing a system of mutual and permanent advantage to the two countries.
As to the previous stipulation proposed by your Court “that the  United States should send a person properly authorized and invested with the necessary powers to London as more suitable to the dignity of either power than would be carrying on in any third place a negotiation of so great importance,” we can only say, that if by this proposition it is intended that the United States should send a public Minister to reside constantly at the Court of Great Britain we are not authorized to answer it, but we shall transmit a copy of your Grace’s letter to Congress, who will determine upon it according to their wisdom: but if it is intended only that the proposed negotiation should be conducted in London we can inform your Grace and His Majesty’s Ministers, that we have a full power in due form as Ministers plenipotentiary to His Britannic Majesty, not only to treat but conclude upon all the subjects in question; and although we have no apprehension that it is inconsistent with the dignity of the United States to treat in any third place; and altho’ it would be inconvenient for us to leave Paris where we have already commenced negotiations with several other powers, for any long time, yet we are so desirous of shewing a respect to the sentiments of your Court that we would readily repair to London, as we are not limited by our Commission nor Instructions to any place.
We shall therefore wait for further information from your Grace and from His Majesty’s Ministers, and if it shall appear to be their desire to meet us in London, we will do ourselves the honour of paying our respects to them in person without loss of time.
With Great respect We have the honour to be Your Grace’s Most obedient & Most Hble. Servants,

John Adams
B. Franklin
T. Jefferson

